People v O'Connor (2019 NY Slip Op 08335)





People v O'Connor


2019 NY Slip Op 08335


Decided on November 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND DEJOSEPH, JJ.


1126 KA 18-01980

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vWALTER C. O'CONNOR, DEFENDANT-APPELLANT. (APPEAL NO. 3.) 


ADAM H. VAN BUSKIRK, AUBURN, FOR DEFENDANT-APPELLANT. 
JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF COUNSEL), FOR RESPONDENT. 

	Appeal from an amended order of the Cayuga County Court (Thomas G. Leone, J.), dated September 24, 2018. The amended order directed defendant to pay restitution. 
It is hereby ORDERED that the amended order so appealed from is unanimously affirmed.
Same memorandum as in People v O'Connor ([appeal No. 1] — AD3d — [Nov. 15, 2019] [4th Dept 2019]).
Entered: November 15, 2019
Mark W. Bennett
Clerk of the Court